Citation Nr: 1342271	
Decision Date: 12/20/13    Archive Date: 12/31/13

DOCKET NO.  13-21 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II.  


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 1968 to May 1971 and in Vietnam from June 1970 to May 1971.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Winston-Salem, North Carolina which denied the benefit sought on appeal.  

All documents on the Virtual VA paperless claims system and the Veterans Benefits Management System (VBMS) have been reviewed and considered.	

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The July 2011 notice letter is inadequate because the letter did not provide information as to how to substantiate a claim for secondary service connection.  Provision of notice regarding secondary service connection is warranted.  See 38 U.S.C.A. § 5103A (West Supp. 2013); 38 C.F.R. § 3.159 (2013).  

The December 2011 and February 2012 VA opinions are inadequate because the examiners did not address direct service connection.  A new VA medical examination is warranted to determine the nature and etiology of the Veteran's hypertension, to include as secondary to service-connected diabetes mellitus, type II.  See id.  

Accordingly, the case is REMANDED for the following action:

1. Issue the Veteran a 38 C.F.R. § 3.159(b)(2) notice letter for secondary service connection with regard to the issue on appeal. 

2. After accomplishing any additional necessary development (e.g., obtaining any records referenced by the Veteran), schedule the Veteran for a VA medical examination to determine the nature and etiology of the Veteran's hypertension, to include as secondary to service-connected diabetes mellitus, type II.  

Make the claims file available to the examiner for review of the case (with Virtual VA and VBMS records reviewed as well).  The examiner should review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical treatment records, and lay statements.  The examiner should note that this case file review took place.  

The examiner is asked to opine on the following:

(a) whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension is etiologically related to service.

(b) whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension was caused by the Veteran's service-connected diabetes mellitus, type II.   

(c) whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension was aggravated (i.e., worsened) by the Veteran's service-connected diabetes mellitus, type II, beyond the natural progress.  

If aggravation is found, the examiner should address the following medical issues: 

(1) the baseline manifestations of the Veteran's hypertension found prior to aggravation; and 

(2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected diabetes mellitus, type II.    

The examiner's opinion should be based on the results of the examination, a review of the evidence of record, and sound medical principles.  The examiner should provide a complete rationale for all opinions expressed.  

3. After completing the development and conducting any additional development that is deemed warranted, readjudicate the claim on appeal.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


